Name: Council Directive 95/212/EC of 29 May 1995 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Austria)
 Type: Directive
 Subject Matter: demography and population;  farming systems;  Europe;  regions and regional policy;  agricultural policy;  cultivation of agricultural land;  natural environment
 Date Published: 1995-06-21

 Avis juridique important|31995L0212Council Directive 95/212/EC of 29 May 1995 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Austria) Official Journal L 137 , 21/06/1995 P. 0001 - 0041COUNCIL DIRECTIVEof 29 May 1995concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Austria)(95/212/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas a significant proportion of the territory of the new Member States suffers from permanent natural handicaps and Declaration No 37 of the 1994 Act of Accession recognizes that the boundaries of the mountain and other less-favoured farming areas within the meaning of Article 3 of Directive 75/268/EEC should be established without delay; Whereas the permanent natural handicaps in these areas result in higher production costs and prevent farmers in these areas from obtaining a reasonable income from their production at a level similar to that available to comparable farmers in other regions; Whereas, in accordance with Article 2 (1) of Directive 75/268/EEC, the Austrian Government has sent the Commission a list of municipalities (Gemeinden) liable to appear on the Community list of less-favoured farming areas, together with the information relating to the characteristics of those areas; Whereas the indices which have been selected are the existence of very difficult climatic conditions, as referred to in the first indent of Article 3 (3) of Directive 75/268/EEC, and a minimum altitude of 700 m (central point of the locality or the average altitude of the municipality) or exceptionally, 600 m, in the Salzburg Alpine foreland and the area bordering the Mur river (Murtal) in Upper Styria; Whereas the steep slopes referred to in the second indent of Article 3 (3) of Directive 75/268/EEC are defined as being greater than 20 %; Whereas, where there is a combination of the above two factors, the characteristics selected are a minimum altitude of 500 m and an average slope of at least 15 %; Whereas a limited number of the proposed municipalities do not fully satisfy the requirements, but nevertheless fully satisfy those of Article 3 (4) of Directive 75/268/EEC; whereas, since their economy is closely linked with that of neighbouring municipalities classified according to Article 3 (3) and their territory forms an enclave within these neighbouring municipalities and is relatively small compared to them, these municipalities may nevertheless be classified among the mountain areas; Whereas in cases involving the presence of infertile land and where the economic results of farming are appreciably lower than the average, as referred to in Article 3 (4) (a) and (b) of Directive 75/268/EEC, the areas have been defined using a complex index; 'the agricultural comparability index' (Betriebszahl, abbreviated as 'BZ'; Whereas for the less-favoured farming areas the maximum value of the average index has been fixed at 30, this figure corresponding to 70 % of the national average index of 42; whereas, in specific cases, this average index has been fixed at 35 for the less-favoured farming areas where permanent grassland and pasture cover more than 80 % of the usable agricultural area; Whereas the following indices have been chosen in respect of low or dwindling population as referred to in Article 3 (4) (c) of Directive 75/268/EEG: density of not more than 55 inhabitants per km ² (the national average is 93) or an annual depopulation rate exceeding 0,5 %, together with the working population engaged in farming forming a significant proportion of the total working population of the municipality; Whereas, in areas where the average index is below 30, certain municipalities may reach a density of 70 inhabitants per km ²; Whereas, for the definition of the areas affected by specific handicaps which may be included among the less-favoured areas referred to in Article 3 (5) of Directive 75/268/EEC account is taken of the occurrence of unfavourable natural conditions (BZ) below 30 and of specific permanent handicaps characteristic of: - an extremely hilly area with pronounced slopes, - a wet or marshy area, - an area regularly subject to flooding, - a border area of the Community; Whereas the total surface area of the areas referred to in Article 3 (5) of Directive 75/268/EEC does not exceed 4 % of the total surface area of the Member State; Whereas the nature and level of the above indices selected by the Austrian Government for identifying the types of area notified to the Commission are in conformity with the characteristics of mountain areas, less-favoured areas and the areas affected by specific handicaps respectively, as referred to in Article 3 (3), (4) and (5) of Directive 75/268/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1The areas situated in the Republic of Austria which appear in Annexes I, II and III shall form part of the Community list of less-favoured farming areas within the meaning of Article 3 (3), (4) and (5) of Directive 72/268/EEC. Article 2This Directive is addressed to the Republic of Austria. Done at Brussels, 29 May 1995. For the CouncilThe PresidentPh. VASSEUR (1) OJ No L 128, 19. 5. 1975, p. 1. Directive as last amended by the 1994 Act of Accession. (2) OJ No C 125, 22. 5. 1995, p. 1. (3) OJ No C 126, 22. 5. 1995. ANEXO I Zonas desfavorecidas tal como se definen en el apartado 3 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG I Ugunstigt stillede omraader, jf. artikel 3, stk. 3, i direktiv 75/268/EOEF ANHANG I Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 3 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 3 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX I Less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC ANNEXE I Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 3 de la directive 75/268/CEE ALLEGATO I Zone svantaggiate ai sensi dell'articolo 3, paragrafo 3 della direttiva 75/268/CEE BIJLAGE I Probleemgebieden in de zin van artikel 3, lid 3, van Richtlijn 75/268/EEG ANEXO I Zonas desfavorecidas na acepÃ §Ã £o do no. 3 do artigo 3o. da Directiva 75/268/CEE LIITE I Direktiivin 75/268/ETY 3 artiklan 3 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA I Mindre gynnade omraaden i enlighet med artikel 3.3 i direktiv 75/268/EEG >TABLE>>TABLE> >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION> ANEXO II Zonas desfavorecidas tal como se definen en el apartado 4 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG II Ugunstigt stillede omraader, jf. artikel 3, stk. 4, i direktiv 75/268/EOEF ANHANG II Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 4 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 4 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX II Less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC ANNEXE II Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 4 de la directive 75/268/CEE ALLEGATO II Zone svantaggiate ai sensi dell'articolo 3, paragrafo 4 della direttiva 75/268/CEE BIJLAGE II Probleemgebieden in de zin van artikel 3, lid 4, van Richtlijn 75/268/EEG ANEXO II Zonas desfavorecidas na acepÃ §Ã £o do no. 4 do artigo 3o. da Directiva 75/268/CEE LIITE II Direktiivin 75/268/ETY 3 artiklan 4 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA II Mindre gynnade omraaden i enlighet med artikel 3.4 i direktiv 75/268/EEG >TABLE>>TABLE> >TABLE>>TABLE>>TABLE> ANEXO III Zonas desfavorecidas tal como se definen en el apartado 5 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG III Ugunstigt stillede omraader, jf. artikel 3, stk. 5, i direktiv 75/268/EOEF ANHANG III Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 5 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 5 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX III Less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC ANNEXE III Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 5 de la directive 75/268/CEE ALLEGATO III Zone svantaggiate ai sensi dell'articolo 3, paragrafo 5 della direttiva 75/268/CEE BIJLAGE III Probleemgebieden in de zin van artikel 3, lid 5, van Richtlijn 75/268/EEG ANEXO III Zonas desfavorecidas na acepÃ §Ã £o do no. 5 do artigo 3o. da Directiva 75/268/CEE LIITE III Direktiivin 75/268/ETY 3 artiklan 5 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA III Mindre gynnade omraaden i enlighet med artikel 3.5 i direktiv 75/268/EEG >TABLE>> TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>